In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00168-CR



              CURTIS BROWN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 26966




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
        Curtis Brown was convicted by jury of the state jail felony offense of failing to comply

with sex offender registration requirements. See Tex. CODE CRIM. PROC. ANN. art. 62.102(b)(1)

(West Supp. 2017). After he pled true to a previous conviction of failing to comply with sex

offender registration requirements, his punishment range was enhanced to that of a third degree

felony. See Tex. CODE CRIM. PROC. ANN. art. 62.102(c) (West Supp. 2017). Brown was sentenced

to ten years’ confinement. Brown appeals.

        Brown’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced.            See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

        Counsel forwarded copies of his brief and motion to withdraw to Brown and informed him

of his rights to review the appellate record and to file a pro se response to counsel’s brief, should

he so desire. Additionally, counsel provided Brown with a complete copy of the appellate record

in this matter.




                                                 2
        Brown has filed a pro se response in which he argues that his trial counsel was ineffective

because (1) trial counsel failed to object to the State’s characterization of the recorded conversation

between Brown and James Shanahan, (2) trial counsel failed to rely on the defense that Brown was

laid off and reported the layoff to Lieutenant David Kevin Jenkins, (3) trial counsel failed to

effectively cross-examine Jenkins, (4) trial counsel failed to effectively cross-examine Shanahan,

(5) trial counsel failed to effectively cross-examine Richard Sharrock, and (6) trial counsel failed

to subpoena any defense witnesses, including Brown’s direct supervisor and other employees who

were laid off.

        Although we have determined that Brown’s pro se response presents no genuinely arguable

appellate issues, we find that the judgment requires modification. In Anders cases, appellate courts

“have the authority to reform judgments and affirm as modified in cases where there is non

reversible error.” Ferguson v. State, 435 S.W.3d 291, 293 (Tex. App.—Waco 2014, pet. struck)

(comprehensively discussing appellate cases that have modified judgments in Anders cases). Here,

the judgment incorrectly lists the degree of offense as a state jail felony enhanced to a third degree

felony. The applicable enhancement statute provides, however, that, “[i]f it is shown at the trial

of a person for an offense . . . under this article that the person has previously been convicted of

an offense . . . under this article, the punishment for the offense . . . is increased to the punishment

for the next highest degree of felony.” Tex. CODE CRIM. PROC. ANN. art. 62.102(c) (West Supp.

2017). Because the statute only provides for enhancement of the punishment range, and not the

degree of offense, we modify the judgment to list the degree of offense as a state jail felony.



                                                   3
         We have independently reviewed the entire appellate record and have determined that no

reversible error exists. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         As modified, we affirm the trial court’s judgment.1




                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            February 14, 2018
Date Decided:              February 27, 2018

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           4